



Exhibit 10.1


CORPORATE INTEGRITY AGREEMENT
BETWEEN THE
OFFICE OF INSPECTOR GENERAL
OF THE
DEPARTMENT OF HEALTH AND HUMAN SERVICES
AND
ENVISION HEALTHCARE CORPORATION
I.PREAMBLE
Envision Healthcare Corporation (Envision) hereby enters into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). Contemporaneously with
this CIA, Envision is entering into a Settlement Agreement with the United
States.
For the purpose of this CIA, “Envision” shall cover the following: Envision
Healthcare Corporation and its directly or indirectly owned or controlled
subsidiaries and affiliates that contract with hospitals to staff and manage
either the hospitals’ emergency departments and/or the hospitals’ hospitalist
programs, which currently includes (1) EmCare, Inc., its subsidiaries and
affiliates that contract with hospitals to staff and manage either the
hospitals’ emergency departments and/or the hospitals’ hospitalist programs
(EmCare) and (2) Sheridan Healthcare, its subsidiaries and affiliates that
contract with hospitals to staff and manage either the hospitals’ emergency
department and/or the hospitals’ hospitalist programs (“Sheridan”) and (3) and
any physician practice that is managed by Envision or any of its directly or
indirectly owned or controlled subsidiaries or affiliates (including, but not
limited to EmCare and Sheridan) that furnishes emergency department and/or
hospitalist services.
II.TERM AND SCOPE OF THE CIA
A.    The period of the compliance obligations assumed by Envision under this
CIA shall be five years from the effective date of this CIA. The “Effective
Date” shall be the date on which the final signatory of this CIA executes this
CIA. Each one-year period, beginning with the one-year period following the
Effective Date, shall be referred to as a “Reporting Period.”




Envision Corporate Integrity Agreement 1

--------------------------------------------------------------------------------






B.Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Envision’s final annual report; or (2) any additional materials
submitted by Envision pursuant to OIG’s request, whichever is later.
C.The scope of this CIA shall be governed by the following definitions:
1.“Arrangements” shall mean every arrangement or transaction that:
involves, directly or indirectly, the offer, payment, solicitation, or receipt
of anything of value; and is between Envision and any actual or potential source
of health care business or referrals to Envision or any actual or potential
recipient of health care business or referrals from Envision. The term “source
of health care business or referrals” shall mean any individual or entity that
refers, recommends, arranges for, orders, leases, or purchases any good,
facility, item, or service for which payment may be made in whole or in part by
a Federal health care program and the term “recipient of health care business or
referrals” shall mean any individual or entity (1) to whom Envision refers an
individual for the furnishing or arranging for the furnishing of any item or
service, or (2) from whom Envision purchases, leases or orders or arranges for
or recommends the purchasing, leasing, or ordering of any good, facility, item,
or service for which payment may be made in whole or in part by a Federal health
care program; or
2.“Focus Arrangements” means every Arrangement that:
is between Envision and a hospital that has an agreement with Envision to
provide services payable by Federal health care programs.
3.“Covered Persons” includes:
a.
all owners who are natural persons (other than shareholders who: (1) have an
ownership interest of less than 5% and (2)



Envision Corporate Integrity Agreement 2

--------------------------------------------------------------------------------






acquired the ownership interest through public trading), officers, directors,
and employees of Envision; and
b.
all contractors, subcontractors, agents, and other persons who furnish patient
care items or services or who perform billing or coding functions on behalf of
Envision excluding vendors whose sole connection with Envision is selling or
otherwise providing medical supplies or equipment to Envision.

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours during a Reporting Period,
except that any such individuals shall become “Covered Persons” at the point
when they work more than 160 hours during a Reporting Period.
4.    “Arrangements Covered Persons” includes each Covered Person who is
involved with the development, approval, management, or review of Envision’s
Arrangements.
III. CORPORATE INTEGRITY OBLIGATIONS
Envision shall establish and maintain a Compliance Program that includes the
following elements:
A.    Compliance Officer and Committee
1.    Compliance Officer. Within 90 days after the Effective Date, Envision
shall appoint a Compliance Officer and shall maintain a Compliance Officer for
the term of the CIA. The Compliance Officer shall be an employee and a member of
senior management of Envision, shall report directly to the Chief Executive
Officer of Envision, and shall not be or be subordinate to the General Counsel
or Chief Financial Officer or have any responsibilities that involve acting in
any capacity as legal counsel or supervising legal counsel functions for
Envision. The Compliance Officer shall be responsible for, without limitation:
a.
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;





Envision Corporate Integrity Agreement 3

--------------------------------------------------------------------------------






b.
making periodic (at least quarterly) reports regarding compliance matters
directly to the Board of Directors of Envision, and shall be authorized to
report on such matters to the Board of Directors at any time. Written
documentation of the Compliance Officer’s reports to the Board of Directors
shall be made available to OIG upon request; and

c.
monitoring the day-to-day compliance activities engaged in by Envision as well
as for any reporting obligations created under this CIA.

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.
Envision shall report to OIG, in writing, any changes in the identity or
position description of the Compliance Officer, or any actions or changes that
would affect the Compliance Officer’s ability to perform the duties necessary to
meet the obligations in this CIA, within five days after such a change.
2.    Compliance Committee. Within 90 days after the Effective Date, Envision
shall appoint a Compliance Committee. The Compliance Committee shall, at a
minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as billing, clinical, human resources, audit, and
operations). The Compliance Officer shall chair the Compliance Committee and the
Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of Envision’s risk areas
and shall oversee monitoring of internal and external audits and
investigations). The Compliance Committee shall meet at least quarterly. The
minutes of the Compliance Committee meetings shall be made available to OIG upon
request.
Envision shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.




Envision Corporate Integrity Agreement 4

--------------------------------------------------------------------------------






3.    Board of Directors Compliance Obligations. The Board of Directors (or a
committee of the Board) of Envision’s parent company – Envision Healthcare Inc.
(Board) - shall be responsible for the review and oversight of matters related
to compliance with Federal health care program requirements and the obligations
of this CIA. The Board must include independent (i.e., non-executive) members.
The Board shall, at a minimum, be responsible for the following:
a.
meeting at least quarterly to review and oversee Envision’s compliance program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;

b.
submitting to the OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period;

c.
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of Envision’s
compliance with Federal health care program requirements and the obligations of
this CIA; and

d.
for the first, third and fourth Reporting Period of the CIA, the Board shall
retain an individual or entity with expertise in compliance with Federal health
care program requirements (Compliance Expert) to perform a review of the
effectiveness of Envision’s Compliance Program (Compliance Program Review). The
Compliance Expert shall create a work plan for the Compliance Program Review and
prepare a written report about the Compliance Program Review. The written report
(Compliance Program Review Report) shall include a description of the Compliance
Program Review and any recommendations with respect to Envision’s compliance
program. The Board shall review the Compliance Program Review Report as part of
its review and oversight of





Envision Corporate Integrity Agreement 5

--------------------------------------------------------------------------------






Envision’s compliance program. A copy of the Compliance Program Review report
shall be provided to OIG in each Annual Report submitted by Envision. In
addition, copies of any materials provided to the Board by the Compliance
Expert, along with minutes of any meetings between the Compliance Expert and the
Board, shall be made available to the OIG upon request.
At minimum, the resolution shall include the following language:
“The Board of Directors has made a reasonable inquiry into the operations of
Envision’s Compliance Program including the performance of the Compliance
Officer and the Compliance Committee. Based on its inquiry and review, the Board
has concluded that, to the best of its knowledge, Envision has implemented an
effective Compliance Program to meet Federal health care program requirements
and the obligations of the CIA.”
If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at Envision.
Envision shall report to OIG, in writing, any changes in the composition of the
Board, or any actions or changes that would affect the Board’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.


4.    Management Certifications. In addition to the responsibilities set forth
in this CIA for all Covered Persons, certain Envision employees (Certifying
Employees) are specifically expected to monitor and oversee activities within
their areas of authority and shall annually certify that the applicable Envision
department is in compliance with applicable Federal health care program
requirements and with the obligations of this CIA. These Certifying Employees
shall include, at a minimum, all members of senior management and the leaders of
all divisions, business units or departments with operations that relate to the
Federal health care programs (e.g., (i) Chief Executive Officer, Chief Financial
Officer, Chief Operating Office, Chief Accounting Officer and Chief Strategy
Officer for Envision Healthcare Corporation; (ii) Chief Executive Officer, Chief
Financial Officer, Chief Operating Office for Envision Physician Services; and
(iii) President, Executive Vice Presidents, Senior Vice Presidents, Regional
Medical Directors, and Site


Envision Corporate Integrity Agreement 6

--------------------------------------------------------------------------------





Medical Directors for Envision Physician Services’ Emergency Medicine,
Hospitalist, and Critical Care Service Line.


For each Reporting Period, each Certifying Employee shall sign a certification
that states:


“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and Envision
policies, and I have taken steps to promote such compliance. To the best of my
knowledge, the [insert name of department] of Envision is in compliance with all
applicable Federal health care program requirements and the obligations of the
Corporate Integrity Agreement. I understand that this certification is being
provided to and relied upon by the United States.”


If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.
B.    Written Standards
1.    Code of Conduct. Within 90 days after the Effective Date, Envision shall
develop, implement, and distribute a written Code of Conduct to all Covered
Persons. Envision shall make the performance of job responsibilities in a manner
consistent with the Code of Conduct an element in evaluating the performance of
all employees. The Code of Conduct shall, at a minimum, set forth:
a.
Envision’s commitment to full compliance with all Federal health care program
requirements;

b.
Envision’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Envision’s own
policies and procedures;

c.
the requirement that all of Envision’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Envision, suspected violations of any Federal health care program requirements
or of Envision’s own Policies and Procedures; and





Envision Corporate Integrity Agreement 7

--------------------------------------------------------------------------------






d.
the right of all individuals to use the Disclosure Program described in Section
III.F, and Envision’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

Within 90 days after the Effective Date, Envision shall distribute the Code of
Conduct to all Covered Persons. Envision shall review the Code of Conduct at
least annually to determine if revisions are appropriate and shall make any
necessary revisions based on such review. The Code of Conduct shall be
distributed at least annually to all Covered Persons.
2.    Policies and Procedures. Within 90 days after the Effective Date, Envision
shall develop and implement written policies and procedures regarding the
operation of its compliance program, including the compliance program
requirements outlined in this CIA and Envision’s compliance with Federal health
care program requirements (Policies and Procedures). The Policies and Procedures
also shall address:
a.
42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute) and and the regulations and
other guidance documents related to this statute, and business or financial
arrangements or contracts that generate unlawful Federal health care program
business in violation of the Anti-Kickback Statute; and

b.
the requirements set forth in Section III.D (Compliance with the Anti-Kickback
Statute).

Within 90 days after the Effective Date, the Policies and Procedures shall be
distributed to all Covered Persons. Appropriate and knowledgeable staff shall be
available to explain the Policies and Procedures. Throughout the term of this
CIA, Envision shall enforce and comply with its Policies and Procedures and
shall make such compliance an element of evaluating the performance of all
employees.
At least annually (and more frequently, if appropriate), Envision shall assess
and update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions or addition of new Policies and Procedures, a
description of the revisions shall be communicated to all affected Covered
Persons and any revised or new Policies and Procedures shall be made available
to all Covered Persons.
C.    Training and Education




Envision Corporate Integrity Agreement 8

--------------------------------------------------------------------------------






1.Training Plan. Within 90 days after the Effective Date, Envision shall develop
a written plan (Training Plan) that outlines the steps Envision will take to
ensure that: (a) all Covered Persons receive adequate training regarding
Envision’s CIA requirements and Compliance Program, including the Code of
Conduct and an overview of the Anti-Kickback Statute and how this statute could
apply to Envision’s business (General Training) and (b) all Arrangements Covered
Persons receive adequate training regarding: (i) Arrangements that potentially
implicate the Anti-Kickback Statute, as well as the regulations and other
guidance documents related to this statute; (ii) Envision’s policies,
procedures, and other requirements relating to Arrangements and Focus
Arrangements, including but not limited to the Focus Arrangements Tracking
System, the internal review and approval process, and the tracking of
remuneration to and from sources of health care business or referrals required
by Section III.D of the CIA; (iii) the personal obligation of each individual
involved in the development, approval, management, or review of Envision’s
Arrangements to know the applicable legal requirements and the Envision’s
policies and procedures; (iv) the legal sanctions under the Anti-Kickback
Statute; and (v) examples of violations of the Anti-Kickback Statute.
The Training Plan shall include information regarding the training topics, the
identification of Covered Persons and Arrangements Covered Persons required to
attend each training session, the length of the training, the schedule for
training, and the format of the training. Within 30 days of the OIG’s receipt of
Envision’s Training Plan, OIG will notify Envision of any comments or objections
to the Training Plan. Absent notification by the OIG that the Training Plan is
unacceptable, Envision may implement its Training Plan. Envision shall furnish
training to its Covered Persons and Arrangements Covered Persons pursuant to the
Training Plan during each Reporting Period.
2.Board Member Training. Within 90 days after the Effective Date, Envision shall
provide at least two hours of training to each member of the Board of Directors.
This training shall address Envision’s CIA requirements and Compliance Program
(including the Code of Conduct), the corporate governance responsibilities of
board members, and the responsibilities of board members with respect to review
and oversight of the Compliance Program. Specifically, the training shall
address the unique responsibilities of health care Board members, including the
risks, oversight areas, and strategic approaches to conducting oversight of a
health care entity. This training may be conducted by an outside compliance
expert hired by the Board and should include a discussion of the OIG’s guidance
on Board member responsibilities.




Envision Corporate Integrity Agreement 9

--------------------------------------------------------------------------------






New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.
3.Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.
4.Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.
5.Update of Training Plan. Envision shall review the Training Plan annually,
and, where appropriate, update the Training Plan to reflect changes in Federal
health care program requirements, any issues discovered during internal audits
or the Arrangements Review, and any other relevant information. Any updates to
the Training Plan must be reviewed and approved by the OIG prior to the
implementation of the revised Training Plan. Within 30 days of OIG’s receipt of
any updates or revisions to Envision’s Training Plan, OIG will notify Envision
of any comments or objections to the revised Training Plan. Absent notification
from the OIG that the revised Training Plan is unacceptable, Envision may
implement the revised Training Plan.
6.Computer-based Training. Envision may provide the training required under this
CIA through appropriate computer-based training approaches. If Envision chooses
to provide computer-based training, it shall make available appropriately
qualified and knowledgeable staff or trainers to answer questions or provide
additional information to the individuals receiving such training.
D.    Compliance with the Anti-Kickback Statute
1.    Focus Arrangements Procedures. Within 90 days after the Effective Date,
Envision shall create procedures reasonably designed to ensure that each
existing and new or renewed Focus Arrangement does not violate the Anti-Kickback
Statute or the regulations, directives, and guidance related to this statute
(Focus Arrangements Procedures). These procedures shall include the following:




Envision Corporate Integrity Agreement 10

--------------------------------------------------------------------------------






a.
creating and maintaining a centralized tracking system for all existing and new
or renewed Focus Arrangements (Focus Arrangements Tracking System);

b.
tracking remuneration to and from all parties to Focus Arrangements (if
applicable);

c.
tracking service and activity logs to ensure that parties to the Focus
Arrangement are performing the services required under the applicable Focus
Arrangement(s) (if applicable);

d.
monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);

e.
establishing and implementing a written review and approval process for all
Focus Arrangements, the purpose of which is to ensure that all new and existing
or renewed Focus Arrangements do not violate the Anti-Kickback Statute and that
includes at least the following: (i) a legal review of all Focus Arrangements by
counsel with expertise in the Anti-Kickback Statute, (ii) a process for
specifying the business need or business rationale for all Focus Arrangements,
and (iii) a process for determining and documenting the fair market value of the
remuneration specified in the Focus Arrangement (if applicable);

f.
requiring the Compliance Officer to review the Focus Arrangements Tracking
System, internal review and approval process, and other Focus Arrangements
Procedures on at least an annual basis and to provide a report on the results of
such review to the Compliance Committee; and

g.
implementing effective responses when suspected violations of the Anti-Kickback
Statute are discovered, including disclosing Reportable Events and quantifying
and repaying Overpayments pursuant to Sections III.I and III.J when appropriate.





Envision Corporate Integrity Agreement 11

--------------------------------------------------------------------------------






2.    New or Renewed Focus Arrangements. Prior to entering into new Focus
Arrangements or renewing existing Focus Arrangements, in addition to complying
with the Focus Arrangements Procedures set forth above, Envision shall comply
with the following requirements (Focus Arrangements Requirements):
a.
Ensure that each Focus Arrangement is set forth in writing and signed by
Envision and the other parties to the Focus Arrangement;

b.
Include in the written agreement a requirement that each party to a Focus
Arrangement who meets the definition of a Covered Person shall complete at least
one hour of training regarding the Anti-Kickback Statute and examples of
arrangements that potentially implicate the Anti-Kickback Statute. Additionally,
Envision shall provide each party to the Focus Arrangement with a copy of its
Code of Conduct and Anti-Kickback Statute Policies and Procedures; and

c.
Include in the written agreement a certification by the parties to the Focus
Arrangement that the parties shall not violate the Anti-Kickback Statute with
respect to the performance of the Arrangement.

3.    Focus Arrangements Tracking System Verification and Certification. For
each Reporting Period, the Compliance Officer shall review the entries in
Envision’s Focus Arrangements Tracking System and certify in writing to OIG
that, to the best of his or her knowledge, the Focus Arrangements Tracking
System is complete and accurate, except for any discrepancies identified. The
Compliance Officer shall provide an explanation for: (1) any Focus Arrangements
found to have been missing from the Focus Arrangements Tracking System; and (2)
any entries in the Focus Arrangements Tracking System found to have been
incomplete or inaccurate.
4.    Records Retention and Access. Envision shall retain and make available to
OIG, upon request, the Focus Arrangements Tracking System and all supporting
documentation of the Focus Arrangements subject to this Section and, to the
extent available, all non-privileged communications related to the Focus
Arrangements and the actual performance of the duties under the Focus
Arrangements.




Envision Corporate Integrity Agreement 12

--------------------------------------------------------------------------------






E.    Review Procedures
1.    General Description.
a.
Engagement of Legal Independent Review Organization. Within 90 days after the
Effective Date, Envision shall engage a legal entity (or entities), (hereinafter
“Legal Independent Review Organization” or “Legal IRO”), to perform the reviews
listed in this Section III.E. The applicable requirements relating to the Legal
IRO are outlined in Appendix A to this CIA, which is incorporated by reference.

b.
Retention of Records. The Legal IRO and Envision shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the Legal IRO and Envision) related
to the reviews.

c.
Responsibilities and Liabilities. Nothing in this Section III.E affects
Envision’s responsibilities or liabilities under any criminal, civil, or
administrative laws or regulations applicable to any Federal health care program
including, but not limited to, the Anti-Kickback Statute.

2.    Focus Arrangements Review. The Legal IRO shall perform a Focus
Arrangements Review and prepare a Focus Arrangements Review Report as outlined
in Appendix B to this CIA, which is incorporated by reference.
3.    Validation Review. In the event OIG has reason to believe that: (a) any
Focus Arrangements Review fails to conform to the requirements of this CIA; or
(b) the Legal IRO’s findings or Focus Arrangements Review results are
inaccurate, OIG may, at its sole discretion, conduct its own review to determine
whether the Focus Arrangements Review complied with the requirements of the CIA
and/or the findings or Focus Arrangements Review results are inaccurate
(Validation Review). Envision shall pay for the reasonable cost of any such
review performed by OIG or any of its designated agents. Any Validation Review
of a Focus Arrangements Review submitted as part of Envision’s final Annual
Report shall be initiated no later than one year after Envision’s final
submission (as described in Section II) is received by OIG.




Envision Corporate Integrity Agreement 13

--------------------------------------------------------------------------------






Prior to initiating a Validation Review, OIG shall notify Envision in writing of
its intent to do so and provide an explanation of the reasons OIG has determined
a Validation Review is necessary. Envision shall have 30 days following the date
of the OIG’s written notice to submit a written response to OIG that includes
any additional or relevant information to clarify the results of the Focus
Arrangements Review or to correct the inaccuracy of the Focus Arrangements
Review and/or propose alternatives to the proposed Validation Review. The final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.
4.    Certification Regarding Legal IRO’s Relationship to Envision. The Legal
IRO shall include in its report(s) to Envision a certification that the Legal
IRO: (1) has not previously represented or been employed or engaged by Envision;
and (2) does not have a relationship to Envision or its employees, officers, or
directors that would cause a reasonable person to question the Legal IRO’s
impartiality.
F.Risk Assessment and Internal Review Process
Within 90 days after the Effective Date, Envision shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with Arrangements (as defined in Section II.C.1 above).
The risk assessment and internal review process should require compliance, legal
and department leaders, at least annually, to: (1) identify and prioritize
risks, (2) develop internal audit work plans related to the identified risk
areas, (3) implement the internal audit work plans, (4) develop corrective
action plans in response to the results of any internal audits performed, and
(5) track the implementation of the corrective action plans in order to assess
the effectiveness of such plans. Envision shall maintain the risk assessment and
internal review process for the term of the CIA.
G.Disclosure Program
Within 90 days after the Effective Date, Envision shall establish a Disclosure
Program that includes a mechanism (e.g., a toll-free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Envision’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. Envision shall appropriately publicize the existence of the




Envision Corporate Integrity Agreement 14

--------------------------------------------------------------------------------






disclosure mechanism (e.g., via periodic e-mails to employees or by posting the
information in prominent common areas).
The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure,
the Compliance Officer (or designee) shall gather all relevant information from
the
disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably:
(1)permits a determination of the appropriateness of the alleged improper
practice; and
(2)provides an opportunity for taking corrective action, Envision shall conduct
an internal review of the allegations set forth in the disclosure and ensure
that proper follow-up is conducted.
The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt
of the disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.
H.    Ineligible Persons
1.    Definitions. For purposes of this CIA:
a.
an “Ineligible Person” shall include an individual or entity who:

i.
is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or

ii.
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.





Envision Corporate Integrity Agreement 15

--------------------------------------------------------------------------------






b.    “Exclusion Lists” include:
i.
the HHS/OIG List of Excluded Individuals/Entities

(LEIE) (available through the Internet
at http://www.oig.hhs.gov); and
ii.
the General Services Administration’s System for Award Management (SAM)
(available through the Internet at http://www.sam.gov).

2.    Screening Requirements. Envision shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.
a.
Envision shall screen all prospective Covered Persons against the Exclusion
Lists prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

b.
Envision shall screen all current Covered Persons against the Exclusion Lists
within 90 days after the Effective Date and thereafter shall screen against the
LEIE on a monthly basis and screen against SAM on an annual basis.

c.
Envision shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

Nothing in this Section III.H affects Envision’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. Envision understands
that items or services furnished, ordered, or prescribed by excluded persons are
not payable by Federal health care programs and that Envision may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Envision meets the
requirements of Section III.H.




Envision Corporate Integrity Agreement 16

--------------------------------------------------------------------------------






3.Removal Requirement. If Envision has actual notice that a Covered Person has
become an Ineligible Person, Envision shall remove such Covered Person from
responsibility for, or involvement with, Envision’s business operations related
to the Federal health care programs and shall remove such Covered Person from
any position for which the Covered Person’s compensation or the items or
services furnished, ordered, or prescribed by the Covered Person are paid in
whole or part, directly or indirectly, by Federal health care programs or
otherwise with Federal funds at least until such time as the Covered Person is
reinstated into participation in the Federal health care programs.
4.Pending Charges and Proposed Exclusions. If Envision has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term or, Envision shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary or the accuracy of any claims submitted to any Federal health care
program.
I.Notification of Government Investigation or Legal Proceeding
Within 30 days after discovery, Envision shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Envision conducted or brought
by a governmental entity or its agents involving an allegation that Envision has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Envision shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceeding, if any.
J.Overpayments
1.Definition of Overpayments. For purposes of this CIA, an “Overpayment” shall
mean the amount of money Envision has received in excess of the amount due and
payable under any Federal health care program requirements.
2.Overpayment Policies and Procedures. Within 90 days after the Effective Date,
Envision shall develop and implement written policies and procedures regarding
the identification, quantification and repayment of Overpayments received from
any Federal health care program.




Envision Corporate Integrity Agreement 17

--------------------------------------------------------------------------------






3.    Repayment of Overpayments.
a.
If, at any time, Envision identifies any Overpayment, Envision shall repay the
Overpayment to the appropriate payor (e.g., Medicare contractor) within 60 days
after identification of the Overpayment and take remedial steps within 90 days
after identification (or such additional time as may be agreed to by the payor)
to correct the problem, including preventing the underlying problem and the
Overpayment from recurring. If not yet quantified, within 60 days after
identification, Envision shall notify the payor of its efforts to quantify the
Overpayment amount along with a schedule of when such work is expected to be
completed. Notification and repayment to the payor shall be done in accordance
with the payor’s policies.

b.
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to policies and procedures
established by the payor should be handled in accordance with such policies and
procedures.

K.    Reportable Events
1.    Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
a.
a substantial Overpayment;

b.
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

c.
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.H.1.a; or

d.
the filing of a bankruptcy petition by Envision.





Envision Corporate Integrity Agreement 18

--------------------------------------------------------------------------------






A Reportable Event may be the result of an isolated event or a series of
occurrences.
2.    Reporting of Reportable Events. If Envision determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Envision shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.
3.    Reportable Events under Section III.K.1.a. For Reportable Events under
Section III.K.1.a, the report to OIG shall be made within 30 days after making
the determination that a substantial Overpayment exists and shall include:
a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions, or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of entities and individuals believed to be implicated,
including an explanation of their roles in the Reportable Event;

b.
the Federal health care programs affected by the Reportable Event;

c.
a description of the steps taken by Envision to identify and quantify the
Overpayment; and

d.
a description of Envision’s actions taken to correct the Reportable Event and
prevent it from recurring.

Within 60 days of identification of the Overpayment, Envision shall provide OIG
with a copy of the notification and repayment (if quantified) to the payor
required in Section III.J.3.
4.    Reportable Events under Section III.K.1.b. For Reportable Events under
Section III.K.1.b, the report to OIG shall include:
a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable





Envision Corporate Integrity Agreement 19

--------------------------------------------------------------------------------






Event; the period during which the conduct occurred; and the names of entities
and individuals believed to be implicated, including an explanation of their
roles in the Reportable Event;
b.
a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event;

c.
the Federal health care programs affected by the Reportable Event;

d.
a description of Envision’s actions taken to correct the Reportable Event and
prevent it from recurring; and

e.
if the Reportable Event has resulted in an Overpayment, a description of the
steps taken by Envision to identify and quantify the Overpayment.

5.    Reportable Events under Section III.K.1.c. For Reportable Events under
Section III.K.1.c, the report to OIG shall include:
a.
the identity of the Ineligible Person and the job duties performed by that
individual;

b.
the dates of the Ineligible Person’s employment or contractual relationship;

c.
a description of the Exclusion Lists screening that Envision completed before
and/or during the Ineligible Person’s employment or contract and any flaw or
breakdown in the Ineligible Persons screening process that led to the hiring or
contracting with the Ineligible Person;

d.
a description of how the Reportable Event was discovered; and

e.
a description of any corrective action implemented to prevent future employment
or contracting with an Ineligible Person.





Envision Corporate Integrity Agreement 20

--------------------------------------------------------------------------------






6.    Reportable Events under Section III.K.1.d. For Reportable Events under
Section III.K.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.
IV.
SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS OR LOCATIONS

A.Sale of Business, Business Unit or Location.
In the event that, after the Effective Date, Envision proposes to sell any or
all of its business, business units or locations (whether through a sale of
assets, sale of stock, or other type of transaction) that are subject to this
CIA, Envision shall notify OIG of the proposed sale at least 30 days prior to
the sale of its business, business unit or location. This notification shall
include a description of the business, business unit or location to be sold, a
brief description of the terms of the sale, and the name and contact information
of the prospective purchaser. This CIA shall be binding on the purchaser of the
business, business unit or location, unless otherwise determined and agreed to
in writing by the OIG.
B.Change or Closure of Business, Business Unit or Location
After the Effective Date, on a quarterly basis, Envision will notify OIG of any
change in locations or closures of any business, business unit or location that
is subject to this CIA.
C.Purchase or Establishment of New Business, Business Unit or Location
After the Effective Date, on a quarterly basis, Envision shall notify OIG of any
new business relating to the furnishing of items or services that may be
reimbursed by Federal health care programs. This notification shall include the
address of the new business, business unit or location, phone number, fax
number, the location’s Medicare and state Medicaid program provider number
and/or supplier number(s) and the name and address of each Medicare and state
Medicaid program contractor to which Envision currently submits claims. Each new
business, business unit or location and all Covered Persons at each new
business, business unit or location shall be subject to the applicable
requirements of this CIA, unless otherwise agreed to determined and in writing
by the OIG.
V.    IMPLEMENTATION AND ANNUAL REPORTS




Envision Corporate Integrity Agreement 21

--------------------------------------------------------------------------------






A.    Implementation Report
Within 120 days after the Effective Date, Envision shall submit a written report
to OIG summarizing the status of its implementation of the requirements of this
CIA (Implementation Report). The Implementation Report shall, at a minimum,
include:
1.the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;
2.the names and positions of the members of the Compliance Committee required by
Section III.A;
3.the names of the Board members who are responsible for satisfying the Board of
Directors compliance obligations described in Section III.A.3;
4.the names and positions of the Certifying Employees required by Section
III.A.4;
5.a copy of Envision’s Code of Conduct required by Section III.B.1;
6.a summary of all Policies and Procedures required by Section III.B (copies of
the Policies and Procedures shall be made available to OIG upon request);
7.the certification regarding the completeness and accuracy of the Focus
Arrangements Tracking System required by Section III.D.3, as well as an
explanation of: (1) any Focus Arrangements found to have been missing from the
Focus Arrangements Tracking System; and (2) any entries in the Focus
Arrangements Tracking System found to have been incomplete or inaccurate;
7.    the Training Plan required by Section III.C.1 and a description of the
Board of Directors training required by Section III.C.2 (including a summary of
the topics covered, the length of the training, and when the training was
provided);
8.a description of (a) the Focus Arrangements Tracking System required by
Section III.D.1.a, (b) the internal review and approval process required by
Section III.D.1.e; and (c) the tracking and monitoring procedures and other
Focus Arrangements Procedures required by Section III.D.1;




Envision Corporate Integrity Agreement 22

--------------------------------------------------------------------------------






9.the following information regarding the Legal IRO(s): (a) identity, address,
and phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the Legal IRO has the qualifications outlined in Appendix A to
this CIA; (d) a summary and description of any and all current and prior
engagements and agreements between Envision and the Legal IRO; and (e) a
certification from the Legal IRO that it does not have a prohibited relationship
to Envision as set forth in Section III.E.4;
10.a description of the risk assessment and internal review process required by
Section III.F;
11.a description of the Disclosure Program required by Section III.G;
12.a certification that Envision has implemented the screening requirements
described in Section III.H regarding Ineligible Persons, or a description of why
Envision cannot provide such a certification;
13.a copy of Envision’s policies and procedures regarding the identification,
quantification and repayment of Overpayments required by Section III.J;
14.a list of all of Envision’s locations (including locations and mailing
addresses), the corresponding name under which each location is doing business,
the corresponding phone numbers and fax numbers, each location’s Medicare and
state Medicaid program provider number(s) and/or supplier number(s), and the
name and address of each Medicare and state Medicaid program contractor to which
Envision currently submits claims;
15.a description of Envision’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business;
16.any individual owners; and
17.the certifications required by Section V.C.
B.    Annual Reports




Envision Corporate Integrity Agreement 23

--------------------------------------------------------------------------------






Envision shall submit to OIG annually a report with respect to the status of,
and findings regarding, Envision’s compliance activities for each of the five
Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:
1.any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer; any change in the membership of the
Compliance Committee described in Section III.A, any change in the Board members
who are responsible for satisfying the Board of Directors compliance obligations
described in Section III.A.3, and any change in the group of Certifying
Employees described in Section III.A.4;
2.the dates of each report made by the Compliance Officer to the Board (written
documentation of such reports shall be made available to OIG upon request);
3.the Board resolution required by Section III.A.3 and a description of the
documents and other materials reviewed by the Board, as well as any additional
steps taken, in its oversight of the compliance program and in support of making
the resolution;
4.a summary of any changes or amendments to Envision’s Code of Conduct or the
Policies and Procedures required by Section III.B and the reasons for such
changes (e.g., change in contractor policy);
5.a copy of Envision’s Training Plan developed under Section III.C and the
following information regarding each type of training required by the Training
Plan: a description of the training, including a summary of the topics covered;
the length of sessions, a schedule of training sessions, a general description
of the categories of individuals required to complete the training, and the
process by which Envision ensures that all designated employees receive
appropriate training. A copy of all training materials and the documentation to
support this information shall be made available to OIG upon request.
6.a description of (a) any changes to the Focus Arrangements Tracking System
required by Section III.D.1.a; (b) any changes to the internal review and
approval process required by Section III.D.1.e; and (c) any changes to the
tracking and monitoring procedures and other Arrangements Procedures required by
Section III.D.1;
7.the certification regarding the completeness and accuracy of the Focus
Arrangements Tracking System required by Section III.D.3 as well as an




Envision Corporate Integrity Agreement 24

--------------------------------------------------------------------------------






explanation of: (1) any Focus Arrangements found to have been missing from the
Focus Arrangements Tracking System; and (2) any entries in the Focus
Arrangements Tracking System found to have been incomplete or inaccurate;
8.a complete copy of all reports prepared pursuant to Section III.E, along with
a copy of the Legal IRO’s engagement letter and Envision’s response to the
reports, along with corrective action plan(s) related to any issues raised by
the reports;
9.a certification from the Legal IRO that it does not have a prohibited
relationship to Envision as set forth in Section III.E.4;
10.a description of the risk assessment and internal review process required by
Section III.F., a summary of any changes to the process and a description of the
reasons for such changes;
11.a summary of all internal audits performed pursuant to Section III.F during
the Reporting Period and any corrective action plans developed in response to
those internal audits. Copies of the internal audit reports and corrective
actions plans shall be made available to OIG upon request;
12.a summary of the disclosures in the disclosure log required by Section III.G
that: (a) relate to Federal health care programs; or (b) involve allegations of
conduct that may involve illegal remuneration or inappropriate referrals in
violation of the Anti-Kickback Statute (the complete disclosure log shall be
made available to OIG upon request);
13.a certification that Envision has completed the screening required by Section
III.H regarding Ineligible Persons;
14.a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.I. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;
15.a description of any changes to the Overpayment policies and procedures
required by Section III.K, including the reasons for such changes;
16.a report of the aggregate Overpayments that have been returned to the Federal
health care programs. Overpayment amounts shall be broken down into the




Envision Corporate Integrity Agreement 25

--------------------------------------------------------------------------------






following categories: inpatient Medicare, outpatient Medicare, Medicaid (report
each applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;
17.a summary of Reportable Events (as defined in Section III.K) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;
18.a description of all changes to the most recently provided list of Envision’s
locations (including addresses) as required by Section V.A.14;
19.the certifications required by Section V.C.; and
20.a copy of the Compliance Program Review Report.
The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
C.    Certifications
1.Certifying Employees. In each Annual Report, Envision shall include the
certifications of Certifying Employees as required by Section III.A.4;
2.Compliance Officer and Chief Executive Officer. The Implementation Report and
each Annual Report shall include a certification by the Compliance Officer and
Chief Executive Officer that:
a.
to the best of his or her knowledge, except as otherwise described in the
report, Envision is in compliance with all of the requirements of this CIA;

b.
to the best of his or her knowledge, Envision has implemented procedures
reasonably designed to ensure that all Focus Arrangements do not violate the
Anti-Kickback Statute, including the Focus Arrangements Procedures required in
Section III.D of the CIA;





Envision Corporate Integrity Agreement 26

--------------------------------------------------------------------------------






c.
to the best of his or her knowledge, Envision has fulfilled the requirements for
New and Renewed Focus Arrangements under Section III.D.2 of the CIA; and

d.
he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful.

3.    Chief Financial Officer. The first Annual Report shall include a
certification by the Chief Financial Officer that, to the best of his or her
knowledge, Envision has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from federal or state payors for unallowable
costs (as defined in the Settlement Agreement); and (c) to identify and adjust
any past charges or claims for unallowable costs.
D.    Designation of Information
Envision shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. Envision shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.
VI.    NOTIFICATIONS AND SUBMISSION OF REPORTS
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
OIG:
Administrative and Civil Remedies Branch Office of Counsel to the Inspector
General Office of Inspector General
U.S. Department of Health and Human Services Cohen Building, Room 5527




Envision Corporate Integrity Agreement 27

--------------------------------------------------------------------------------






330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
Envision:
Ross Ronan
Chief Compliance Officer
13737 Noel Road, Ste. 1600
Dallas, TX 75240
Telephone: 303.495.1200
Facsimile: 303.495.1649
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Envision may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.
VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of Envision’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Envision’s locations for the
purpose of verifying and
evaluating: (a) Envision’s compliance with the terms of this CIA; and (b)
Envision’s compliance with the requirements of the Federal health care programs.
The documentation described above shall be made available by Envision to OIG or
its duly authorized representative(s) at all reasonable times for inspection,
audit, and/or reproduction. Furthermore, for purposes of this provision, OIG or
its duly authorized representative(s) may interview any of Envision’s Covered
Persons who consent to be interviewed at the individual’s place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and OIG. Envision shall assist OIG or its
duly authorized representative(s) in contacting and arranging interviews with
such individuals upon OIG’s request. Envision’s Covered Persons may elect to be
interviewed with or without a representative of Envision present.




Envision Corporate Integrity Agreement 28

--------------------------------------------------------------------------------






VIII.DOCUMENT AND RECORD RETENTION
Envision shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.
IX.DISCLOSURES
Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Envision prior to any release by OIG of
information submitted by Envision pursuant to its obligations under this CIA and
identified upon submission by Envision as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Envision shall have the rights set forth at 45
C.F.R. § 5.65(d).
X.BREACH AND DEFAULT PROVISIONS
Envision is expected to fully and timely comply with all of its CIA obligations.
A.    Stipulated Penalties for Failure to Comply with Certain Obligations
As a contractual remedy, Envision and OIG hereby agree that failure to comply
with certain obligations as set forth in this CIA may lead to the imposition of
the following monetary penalties (hereinafter referred to as “Stipulated
Penalties”) in accordance with the following provisions.
1.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Envision fails to
establish and implement any of the following obligations as described in
Sections III and IV:
a.
a Compliance Officer;

b.
a Compliance Committee;

c.
the Board of Directors compliance obligations and the performance of a
Compliance Program Review, and the preparation of a Compliance Program Review
Report, as required by Section III.A.3;





Envision Corporate Integrity Agreement 29

--------------------------------------------------------------------------------






d.
the management certification obligations;

e.
a written Code of Conduct;

f.
written Policies and Procedures;

g.
the development and/or implementation of a Training Plan for the training of
Covered Persons, Arrangements Covered Persons, and Board Members;

h.
the Focus Arrangements Procedures and/or Focus

Arrangements Requirements described in Sections III.D.1 and III.D.2;
i.
a risk assessment and internal review process as required by Section III.F;

j.
a Disclosure Program;

k.
Ineligible Persons screening and removal requirements;

l.
notification of Government investigations or legal proceedings;

m.
policies and procedures regarding the repayment of Overpayments;

n.
the repayment of Overpayments as required by Section III.J and Appendix B;

o.
reporting of Reportable Events; and

p.
disclosure of changes to business units or locations.

2.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Envision fails to engage
and use a Legal IRO, as required by Section III.E, Appendix A, or Appendix B.




Envision Corporate Integrity Agreement 30

--------------------------------------------------------------------------------






3.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Envision fails to submit the
Implementation Report or any Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.
4.A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Envision fails to submit any
Focus Arrangements Review Report in accordance with the requirements of Section
III.E and Appendix B.
5.A Stipulated Penalty of $1,500 for each day Envision fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Envision fails to grant access.)
6.A Stipulated Penalty of $50,000 for each false certification
submitted by or on behalf of Envision as part of its Implementation Report, any
Annual Report, additional documentation to a report (as requested by the OIG),
or otherwise required by this CIA.
7.A Stipulated Penalty of $1,000 for each day Envision fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to Envision
stating the specific grounds for its determination that Envision has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps
Envision shall take to comply with the CIA. (This Stipulated Penalty shall begin
to accrue 10 days after the date Envision receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1-6 of this Section.
B.    Timely Written Requests for Extensions
Envision may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Envision fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not




Envision Corporate Integrity Agreement 31

--------------------------------------------------------------------------------






begin to accrue until three days after Envision receives OIG’s written denial of
such request or the original due date, whichever is later. A “timely written
request” is defined as a request in writing received by OIG at least five days
prior to the date by which any act is due to be performed or any notification or
report is due to be filed.
C.    Payment of Stipulated Penalties
1.Demand Letter. Upon a finding that Envision has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Envision of: (a) Envision’s failure
to comply; and (b) OIG’s exercise of its contractual right to demand payment of
the Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)
2.Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Envision shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Envision elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Envision cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.
3.Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.
4.Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Envision has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.
D.    Exclusion for Material Breach of this CIA
1.    Definition of Material Breach. A material breach of this CIA means:




Envision Corporate Integrity Agreement 32

--------------------------------------------------------------------------------






a.
a failure by Envision to report a Reportable Event, take corrective action, or
make the appropriate refunds, as required in Section III.K;

b.
repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;

c.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or

d.
a failure to engage and use an Legal IRO in accordance with Section III.E,
Appendix A, or Appendix B.

2.    Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Envision constitutes an independent basis for
Envision’s exclusion from participation in the Federal health care programs. The
length of the exclusion shall be in the OIG’s discretion, but not more than five
years per material breach. Upon a determination by OIG that Envision has
materially breached this CIA and that exclusion is the appropriate remedy, OIG
shall notify Envision of: (a) Envision’s material breach; and (b) OIG’s intent
to exercise its contractual right to impose exclusion. (This notification shall
be referred to as the “Notice of Material Breach and Intent to Exclude.”)
3.    Opportunity to Cure. Envision shall have 30 days from the date of receipt
of the Notice of Material Breach and Intent to Exclude to demonstrate that:
a.
the alleged material breach has been cured; or

b.
the alleged material breach cannot be cured within the 30-day period, but that:
(i) Envision has begun to take action to cure the material breach; (ii) Envision
is pursuing such action with due diligence; and (iii) Envision has provided to
OIG a reasonable timetable for curing the material breach.

4.    Exclusion Letter. If, at the conclusion of the 30-day period, Envision
fails to satisfy the requirements of Section X.D.3, OIG may exclude Envision




Envision Corporate Integrity Agreement 33

--------------------------------------------------------------------------------






from participation in the Federal health care programs. OIG shall notify
Envision in writing of its determination to exclude Envision. (This letter shall
be referred to as the “Exclusion Letter.”) Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Envision’s receipt of the Exclusion Letter. The exclusion
shall have national effect. Reinstatement to program participation is not
automatic. At the end of the period of exclusion, Envision may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
E.    Dispute Resolution
1.Review Rights. Upon OIG’s delivery to Envision of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Envision shall be afforded certain review
rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42
C.F.R. Part 1005 as if they applied to the Stipulated Penalties or exclusion
sought pursuant to this CIA. Specifically, OIG’s determination to demand payment
of Stipulated Penalties or to seek exclusion shall be subject to review by an
HHS ALJ and, in the event of an appeal, the HHS Departmental Appeals Board
(DAB), in a manner consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter. The procedures relating to
the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.
2.Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether Envision was in full and timely compliance with the obligations of this
CIA for which OIG demands payment; and (b) the period of noncompliance. Envision
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any. OIG shall not have the right to appeal
to the DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ
agrees with OIG with regard to a finding of a breach of this CIA and orders
Envision to pay Stipulated Penalties, such Stipulated Penalties shall become due
and payable 20 days after the ALJ issues such a decision unless Envision
requests review of the ALJ decision by the DAB. If the ALJ decision is properly
appealed to the DAB and the DAB upholds the determination of




Envision Corporate Integrity Agreement 34

--------------------------------------------------------------------------------






OIG, the Stipulated Penalties shall become due and payable 20 days after the DAB
issues its decision.
3.    Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
Envision was in material breach of this CIA and, if so, whether:
a.
Envision cured such breach within 30 days of its receipt of the Notice of
Material Breach; or

b.
the alleged material breach could not have been cured within the 30 day period,
but that, during the 30 day period following Envision’s receipt of the Notice of
Material Breach: (i) Envision had begun to take action to cure the material
breach; (ii) Envision pursued such action with due diligence; and (iii) Envision
provided to OIG a reasonable timetable for curing the material breach.

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Envision, only after a
DAB decision in favor of OIG. Envision’s election of its contractual right to
appeal to the DAB shall not abrogate OIG’s authority to exclude Envision upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Envision may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Envision shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Envision, Envision
shall be reinstated effective on the date of the original exclusion.
4.    Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.
XI.    EFFECTIVE AND BINDING AGREEMENT




Envision Corporate Integrity Agreement 35

--------------------------------------------------------------------------------






Envision and OIG agree as follows:
A.This CIA shall become final and binding on the date the final signature is
obtained on the CIA.
B.This CIA constitutes the complete agreement between the parties and may not be
amended except by written consent of the parties to this CIA.
C.OIG may agree to a suspension of Envision’s obligations under this CIA based
on a certification by Envision that it is no longer providing health care items
or services that will be billed to any Federal health care program and it does
not have any ownership or control interest, as defined in 42 U.S.C. §1320a-3, in
any entity that bills any Federal health care program. If Envision is relieved
of its CIA obligations, Envision shall be required to notify OIG in writing at
least 30 days in advance if Envision plans to resume providing health care items
or services that are billed to any Federal health care program or to obtain an
ownership or control interest in any entity that bills any Federal health care
program. At such time, OIG shall evaluate whether the CIA will be reactivated or
modified.
D.All requirements and remedies set forth in this CIA are in addition to and do
not affect (1) Envision’s responsibility to follow all applicable Federal health
care program requirements or (2) the government’s right to impose appropriate
remedies for failure to follow applicable Federal health care program
requirements.
E.The undersigned Envision signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.
F.This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.




Envision Corporate Integrity Agreement 36

--------------------------------------------------------------------------------






ON BEHALF OF ENVISION


/s/ Craig Wilson
 
December 19, 2017
Craig Wilson
 
DATE
General Counsel
 
 
 
 
 
 
 
 
/s/ Ross Ronan
 
December 19, 2017
Ross Ronan
 
DATE
Chief Compliance Officer
 
 
 
 
 
 
 
 
/s/ David Matyas
 
December 19, 2017
David Matyas
 
DATE
Epstein Becker & Green, P.C.
 
 
Counsel to Envision, Inc.
 
 



Envision Corporate Integrity Agreement 37

--------------------------------------------------------------------------------





ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES


/s/ Lisa M. Re
 
December 15, 2017
LISA M. RE
 
DATE
Assistant Inspector General for Legal Affairs
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 
 
 
 
 
 
 
/s/ Sandra Jean Sands
 
December 15, 2017
SANDRA JEAN SANDS
 
DATE
Senior Counsel
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 







Envision Corporate Integrity Agreement 38

--------------------------------------------------------------------------------






APPENDIX A


LEGAL INDEPENDENT REVIEW ORGANIZATION


This Appendix contains the requirements relating to the Legal Independent Review
Organization (Legal IRO) required by Section III.E of the CIA.


A.    Legal IRO Engagement


1.Envision shall engage a Legal IRO that possesses the qualifications set forth
in Paragraph B, below, to perform the responsibilities in Paragraph C, below.
The Legal IRO shall not have a prohibited relationship to Envision, as set forth
in Paragraph D. Within 30 days after OIG receives the information identified in
Section V.A.9 of the CIA or any additional information submitted by Envision in
response to a request by OIG, whichever is later, OIG will notify Envision if
the Legal IRO is unacceptable. Absent notification from OIG that the Legal IRO
is unacceptable, Envision may continue to engage the Legal IRO.
2.If Envision engages a new Legal IRO during the term of the CIA, that Legal IRO
must also meet the requirements of this Appendix. If a new Legal IRO is engaged,
Envision shall submit the information identified in Section V.A.9 of the CIA to
OIG within 30 days of engagement of the Legal IRO. Within 30 days after OIG
receives this information or any additional information submitted by Envision at
the request of OIG, whichever is later, OIG will notify Envision if the Legal
IRO is unacceptable. Absent notification from OIG that the Legal IRO is
unacceptable, Envision may continue to engage the Legal IRO.


B.
Legal IRO Qualifications



The Legal IRO shall:
1.be a law firm or individual with a legal degree;
2.assign individuals to conduct the Focus Arrangements Review who are
knowledgeable about and have expertise in applying the requirements of the
Anti-Kickback Statute and the regulations and other guidance documents related
to this statute; and
3.possess expertise in fair market valuation issues or have the ability to
associate a valuation firm to assist in conducting the transactions review
component of the Focus Arrangements Review; and


Envision Corporate Integrity Agreement
1
 
Appendix A
 
 




--------------------------------------------------------------------------------





4.    have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.


C.
Legal IRO Responsibilities



The Legal IRO shall:
1.perform each Focus Arrangements Review in accordance with the specific
requirements of the CIA;
2.respond to all OIG inquires in a prompt, objective, and factual manner; and
3.prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.
D.    Legal IRO Relationship to Envision
The entity that Envision selects to serve as the Legal IRO shall not:
1.
have previously represented or been employed or engaged by Envision; or

2.
have a relationship to Envision or its employees, officers, or directors that
would cause a reasonable person to question the Legal IRO’s impartiality.

E.    Assertions of Privilege
Envision shall not assert claims of attorney-client privilege in order to avoid
disclosing to OIG information related to or resulting from the Legal IRO’s
engagement. Envision’s engagement letter with the Legal IRO shall include a
provision stating that the Legal IRO agrees not to assert claims of work product
privilege in order to avoid disclosing to OIG information related to or
resulting from its engagement.
F.    Legal IRO Removal/Termination
1.Envision and Legal IRO. If Envision terminates its Legal IRO or if the Legal
IRO withdraws from the engagement during the term of the CIA, Envision must
submit a notice explaining (a) its reasons for termination of the Legal IRO or
(b) the Legal IRO’s reasons for its withdrawal to OIG, no later than 30 days
after termination or withdrawal. Envision must engage a new Legal IRO in
accordance with Paragraph A of this Appendix and within 60 days of termination
or withdrawal of the Legal IRO.
2.OIG Removal of Legal IRO. In the event OIG has reason to believe that the
Legal IRO does not possess the qualifications described in Paragraph B, has a


Envision Corporate Integrity Agreement
2
 
Appendix A
 
 




--------------------------------------------------------------------------------





relationship to Envision prohibited under Paragraph D, or has failed to carry
out its responsibilities as described in Paragraph C, OIG shall notify Envision
in writing regarding OIG’s basis for determining that the Legal IRO has not met
the requirements of this Appendix. Envision shall have 30 days from the date of
OIG’s written notice to provide information regarding the Legal IRO’s
qualifications, independence or performance of its responsibilities in order to
resolve the concerns identified by OIG. If, following OIG’s review of any
information provided by Envision regarding the Legal IRO, OIG determines that
the Legal IRO has not met the requirements of this Appendix, OIG shall notify
Envision in writing that Envision shall be required to engage a new Legal IRO in
accordance with Paragraph A of this Appendix. Envision must engage a new Legal
IRO within 60 days of its receipt of OIG’s written notice. The final
determination as to whether or not to require Envision to engage a new Legal IRO
shall be made at the sole discretion of OIG.




Envision Corporate Integrity Agreement
3
 
Appendix A
 
 




--------------------------------------------------------------------------------






APPENDIX B


FOCUS ARRANGEMENTS REVIEW


The Focus Arrangements Review shall consist of two components: a systems review
and a transactions review. The Legal IRO shall perform all components of each
Focus Arrangements Review. If there are no material changes to Envision’s
systems, processes, policies, and procedures relating to Focus Arrangements, the
Focus Arrangements Systems Review shall be performed for the first, second and
fourth Reporting Periods. If Envision materially changes the Focus Arrangements
systems, processes, policies and procedures, the Legal IRO shall perform a Focus
Arrangements Systems Review for the Reporting Period in which such changes were
made in addition to conducting the systems review for the first, second and
fourth Reporting Periods. The Focus Arrangements Transactions Review shall be
performed annually and shall cover each of the five Reporting Periods.


A.    Focus Arrangements Systems Review. The Focus Arrangements Systems Review
shall be a review of Envision’s systems, processes, policies, and procedures
relating to the initiation, review, approval, and tracking of Focus
Arrangements. Specifically, the Legal IRO shall review the following:


1.Envision’s systems, policies, processes, and procedures with respect to
creating and maintaining a centralized tracking system for all existing and new
and renewed Focus Arrangements (Focus Arrangements Tracking System), including a
detailed description of the information captured in the Focus Arrangements
Tracking System;


2.Envision’s systems, policies, processes, and procedures for tracking
remuneration to and from all parties to Focus Arrangements;


3.Envision’s systems, policies, processes, and procedures for tracking service
and activity logs to ensure that parties to the Focus Arrangement are performing
the services required under the applicable Focus Arrangement(s) (if applicable);


4.Envision’s systems, policies, processes, and procedures for monitoring the use
of leased space, medical supplies, medical devices, equipment, or other patient
care items to ensure that such use is consistent with the terms of the
applicable Focus Arrangement(s) (if applicable);


5.Envision’s systems, policies, processes, and procedures for initiating Focus
Arrangements, including those policies that identify the individuals with


Envision Corporate Integrity Agreement
1
 
Appendix B
 
 






--------------------------------------------------------------------------------





authority to initiate a Focus Arrangement and that specify the business need or
business rationale required to initiate a Focus Arrangement;


1.Envision’s systems, policies, processes, and procedures for the internal
review and approval of all Focus Arrangements, including those policies that
identify the individuals required to approve each type or category of Focus
Arrangement entered into by Envision, the internal controls designed to ensure
that all required approvals are obtained, and the processes for ensuring that
all Focus Arrangements are subject to a legal review by counsel with expertise
in the Anti-Kickback Statute;


2.the Compliance Officer’s annual review of and reporting to the Compliance
Committee on the Focus Arrangements Tracking System, Envision’s internal review
and approval process, and other Arrangements systems, process, policies, and
procedures;


3.Envision’s systems, policies, processes, and procedures for implementing
effective responses when suspected violations of the Anti-Kickback Statute are
discovered, including disclosing Reportable Events and quantifying and repaying
Overpayments when appropriate; and


4.Envision’s systems, policies, processes, and procedures for ensuring that all
new and renewed Focus Arrangements comply with the Focus Arrangements
Requirements set forth in Section III.D.2 of the CIA.


B.    Focus Arrangements Systems Review Report. The Legal IRO shall prepare a
report based upon each Focus Arrangements Systems Review performed. The Focus
Arrangements Systems Review Report shall include the following information:


1.a description of the documentation (including policies) reviewed and personnel
interviewed;


2.a detailed description of Envision’s systems, policies, processes, and
procedures relating to the items identified in Section A.1-9 above;


3.findings and supporting rationale regarding weaknesses in Envision’s systems,
processes, policies, and procedures relating to Focus Arrangements described in
Section A.1-9 above; and


4.recommendations to improve Envision’s systems, policies,
processes, or procedures relating to Focus Arrangements described in Section
A.1-9 above.


Envision Corporate Integrity Agreement
2
 
Appendix B
 
 






--------------------------------------------------------------------------------





C.    Focus Arrangements Transactions Review. The Focus Arrangements
Transactions Review shall consist of a review by the Legal IRO of all Focus
Arrangements at 40 hospitals, selected by OIG, where Envision has any Focus
Arrangement to supply services to emergency departments or the services of a
hospitalist that was in effect, entered into, or renewed by Envision during the
Reporting Period. (Each selected hospital shall be referred to as a “Focus
Arrangements Review Hospital”.) The Legal IRO shall assess whether Envision has
complied with the Focus Arrangements Procedures and the Focus Arrangements
Requirements described in Sections III.D.1 and III.D.2 of the CIA, with respect
to the Focus Arrangements between Envision and each Focus Arrangements Review
Hospital.


The Legal IRO’s assessment with respect to each Focus Arrangement that is
subject to review shall include:


1.verifying that the Focus Arrangement is maintained in Envision’s centralized
tracking system in a manner that permits the Legal IRO to identify the parties
to the Focus Arrangement and the relevant terms of the Focus Arrangement (i.e.,
the items/services/equipment/space to be provided, the amount of compensation,
the effective date, the expiration date, etc.);


2.verifying that the Focus Arrangement was subject to the internal review and
approval process (including both a legal and business review) and obtained the
necessary approvals and that such review and approval is appropriately
documented;


3.verifying that the remuneration related to the Focus Arrangement is properly
documented and supported by a sound fair market valuation methodology; (if
applicable)


4.verifying that the Focus Arrangement is supported by a valid and properly
documented business need or business rationale;


5.verifying that the remuneration related to the Focus Arrangement is properly
tracked; (if applicable)


6.verifying that the service and activity logs are properly completed and
reviewed by Envision, and that the parties to the Focus Arrangement are
performing the services required under the applicable Focus Arrangement (if
applicable);


7.verifying that the use of leased space, medical supplies, medical devices, and
equipment, and other patient care items are properly monitored by Envision, and
that such use is consistent with the terms of the applicable Focus Arrangement
(if applicable);


Envision Corporate Integrity Agreement
3
 
Appendix B
 
 






--------------------------------------------------------------------------------





8.verifying that the Focus Arrangement satisfies the Focus Arrangements
Requirements of Section III.D.2 of the CIA; and


9.verifying that Envision’s Arrangements with Covered Persons at the Focused
Arrangements Review Hospital do not violate theAnti-Kickback Statute which shall
include:
a.
Envision furnishing the Legal IRO with a list of all Covered Persons who have
provided services on behalf of Envision at the Focus Arrangements Review
Hospital during the Reporting Period;

b.
Envision furnishing the Legal IRO with documentation reflecting the remuneration
paid to all Covered Persons who have provided services on behalf of Envision at
the Focus Arrangements Review Hospital; and

c.
The Legal IRO conducting interviews of Covered Persons who provide services on
behalf of Envision at the Focus

Arrangements Review hospital.


D.    Focus Arrangements Transaction Review Report. The Legal IRO shall prepare
a report based on each Focus Arrangements Transactions Review performed. The
Focus Arrangements Transaction Review Report shall include the following
information:


1.    Review Methodology.


a.
Review Protocol. A detailed narrative description of the procedures performed
and a description of the sampling unit and universe utilized in performing the
procedures for the sample reviewed.

b.
Sources of Data. A full description of the documentation and other information,
if applicable, relied upon by the Legal IRO in performing the Focus Arrangements
Transaction Review.

c.
Supplemental Materials. The Legal IRO shall request all documentation and
materials required for its review of the Focus Arrangements selected as part of
the Focus Arrangements Transaction Review and Envision shall furnish such
documentation and materials to the Legal IRO prior to the Legal IRO initiating
its review of the Focus

Arrangements. If the Legal IRO accepts any supplemental documentation or
materials from Envision after the Legal IRO has completed its initial review of
the Focus


Envision Corporate Integrity Agreement
4
 
Appendix B
 
 






--------------------------------------------------------------------------------





Arrangements (Supplemental Materials), the Legal IRO shall identify in the Focus
Arrangements Transaction Review Report the Supplemental Materials, the date the
Supplemental Materials were accepted, and the relative weight the Legal IRO gave
to the Supplemental Materials in its review. In addition, the Legal IRO shall
include a narrative in the Focus Arrangements Transaction Review Report
describing the process by which the Supplemental Materials were accepted and the
Legal IRO’s reasons for accepting the Supplemental Materials.


2.    Review Findings. The Focus Arrangements Transaction Review Report shall
include the Legal IRO’s findings with respect to each of the items set forth in
Section C.1-8, above. In addition, the Legal IRO shall identify in the Focus
Arrangements Transactions Review Report any Arrangements with Covered Persons
who provide services on behalf of Envision at the Focus Arrangements Review
Hospital that a reasonable person would consider a probable violation of the
Anti-Kickback Statute, along with the Legal IRO’s basis for reaching that
conclusion.


The Focus Arrangements Transactions Review Report also shall include
observations, findings and recommendations on possible improvements to
Envision’s systems, policies, processed, and procedures in place to ensure that
all Focus Arrangements comply with the Focus Arrangements Procedures and Focus
Arrangements Requirements.




Envision Corporate Integrity Agreement
5
 
Appendix B
 
 




